 1   LONGYEAR, O’DEA & LAVRA, LLP
     John A. Lavra, CSB No.: 114533
 2   Amanda L. McDermott, CSB No.: 253651
     Megan K. Pham, CSB No.: 323708
 3   3620 American River Drive, Suite 230
     Sacramento, CA 95864
 4   Phone: 916-974-8500
     Facsimile: 916-974-8510
 5
     Attorneys for County of Sacramento,
 6   Renny Rojo, and Dominguez
 7   LAW OFFICES OF JOHN L. BURRIS
     John L. Burris, Esq., SBN 69888
 8   Patrick M. Buelna, Esp., SBN 317043
     Airport Corporate Center
 9   7677 Oakport St., Suite 1120
     Oakland, CA 94621
10   Telephone: (510)839-5200
     Facsimile: (510)839-3882
11
     Attorneys for Plaintiff
12
13
                                 UNITED STATES DISTRICT COURT
14
               EASTERN DISTRICT OF CALIFORNIA SACRAMENTO DIVISION
15
16   BILLY POWELL, an individual,                     ) No. 2:18-cv-02123-JAM-DB
                                                      )
17                   Plaintiff,                       ) STIPULATED PROTECTIVE ORDER
                                                      )
18           vs.                                      )
                                                      )
19   COUNTY OF SACRAMENTO, a municipal )
     corporation; RENNY ROJO (Badge #648),            )
20   individually and in his official capacity as a )
     sheriff deputy for the Sacramento County         )
21   Sheriff Department; DOMINGUEZ (Badge )
     #807), individually and in his official capacity )
22   as a sheriff deputy for the Sacramento County )
     Sheriff Department; and DOES 1-50,               )
23   inclusive.                                       )
                                                      )
24                   Defendant                        )
25   1.     PURPOSES AND LIMITATIONS

26          Disclosure and discovery activity in this action are likely to involve production of

27   confidential, proprietary, or private information for which special protection from public

28   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.


                                    STIPULATED PROTECTIVE ORDER
                                                    -1-
 1   Accordingly, the parties hereby stipulate to and petition the Court to enter the following

 2   Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket

 3   protections on all disclosures or responses to discovery and that the protection it affords from

 4   public disclosure and use extends only to the limited information or items that are entitled to

 5   confidential treatment under the applicable legal principles.

 6   2.      DEFINITIONS

 7           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

 8   information or items under this Order.

 9           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

10   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

11   of Civil Procedure 26(c).

12           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

13   well as their support staff).

14           2.4     Designating Party: a Party or Non-Party that designates information or items that

15   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

16           2.5     Disclosure or Discovery Material: all items or information, regardless of the

17   medium or manner in which it is generated, stored, or maintained (including, among other things,

18   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

19   responses to discovery in this matter.

20           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent

21   to the litigation who has been retained by a Party or its counsel to serve as an expert witness or as

22   a consultant in this action.

23           2.7     House Counsel: attorneys who are employees of a party to this action. House

24   Counsel does not include Outside Counsel of Record or any other outside counsel.

25           2.8     Non-Party: any natural person, partnership, corporation, association, or other

26   legal entity not named as a Party to this action.

27           2.9     Outside Counsel of Record: attorneys who are not employees of a party to this
28   action but are retained to represent or advise a party to this action and have appeared in this


                                     STIPULATED PROTECTIVE ORDER
                                                         -2-
 1   action on behalf of that party or are affiliated with a law firm which has appeared on behalf of

 2   that party.

 3           2.10   Party: any party to this action, including all of its officers, directors, employees,

 4   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

 5           2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

 6   Material in this action.

 7           2.12   Professional Vendors: persons or entities that provide litigation support services

 8   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

 9   organizing, storing, or retrieving data in any form or medium) and their employees and

10   subcontractors.

11           2.13   Protected Material: any Disclosure or Discovery Material that is designated as

12   “CONFIDENTIAL.”

13           2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a

14   Producing Party.

15   3.      SCOPE

16           The protections conferred by this Stipulation and Order cover not only Protected Material

17   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

18   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

19   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

20   However, the protections conferred by this Stipulation and Order do not cover the following

21   information: (a) any information that is in the public domain at the time of disclosure to a

22   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

23   a result of publication not involving a violation of this Order, including becoming part of the

24   public record through trial or otherwise; and (b) any information known to the Receiving Party

25   prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who

26   obtained the information lawfully and under no obligation of confidentiality to the Designating

27   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.
28   ///


                                    STIPULATED PROTECTIVE ORDER
                                                      -3-
 1   4.     DURATION

 2          Even after final disposition of this litigation, the confidentiality obligations imposed by

 3   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a Court

 4   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

 5   claims and defenses in this action, with or without prejudice; and (2) final judgment herein after

 6   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this

 7   action, including the time limits for filing any motions or applications for extension of time

 8   pursuant to applicable law.

 9   5.     DESIGNATING PROTECTED MATERIAL

10          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

11   or Non-Party that designates information or items for protection under this Order must take care

12   to limit any such designation to specific material that qualifies under the appropriate standards.

13   The Designating Party must designate for protection only those parts of material, documents,

14   items, or oral or written communications that qualify—so that other portions of the material,

15   documents, items, or communications for which protection is not warranted are not swept

16   unjustifiably within the ambit of this Order.

17          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

18   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

19   unnecessarily encumber or retard the case development process or to impose unnecessary

20   expenses and burdens on other parties) expose the Designating Party to sanctions.

21          If it comes to a Designating Party’s attention that information or items that it designated

22   for protection do not qualify for protection, that Designating Party must promptly notify all other

23   Parties that it is withdrawing the mistaken designation.

24          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

25   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

26   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

27   designated before the material is disclosed or produced.
28   ///


                                     STIPULATED PROTECTIVE ORDER
                                                      -4-
 1          Designation in conformity with this Order requires:

 2          (a) for information in documentary form (e.g., paper or electronic documents, but

 3   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

 4   Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If only

 5   a portion or portions of the material on a page qualifies for protection, the Producing Party also

 6   must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

 7   margins).

 8          A Party or Non-Party that makes original documents or materials available for inspection

 9   need not designate them for protection until after the inspecting Party has indicated which

10   material it would like copied and produced. During the inspection and before the designation, all

11   of the material made available for inspection shall be deemed “CONFIDENTIAL.” After the

12   inspecting Party has identified the documents it wants copied and produced, the Producing Party

13   must determine which documents, or portions thereof, qualify for protection under this Order.

14   Then, before producing the specified documents, the Producing Party must affix the

15   “CONFIDENTIAL” legend to each page that contains Protected Material. If only a portion or

16   portions of the material on a page qualifies for protection, the Producing Party also must clearly

17   identify the protected portion(s) (e.g., by making appropriate markings in the margins).

18          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

19   Designating Party identify on the record, before the close of the deposition, hearing, or other

20   proceeding, all protected testimony.

21          (c) for information produced in some form other than documentary and for any other

22   tangible items, that the Producing Party affix in a prominent place on the exterior of the

23   container or containers in which the information or item is stored the legend

24   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

25   the Producing Party, to the extent practicable, shall identify the protected portion(s).

26          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

27   designate qualified information or items does not, standing alone, waive the Designating Party’s
28   right to secure protection under this Order for such material. Upon timely correction of a


                                     STIPULATED PROTECTIVE ORDER
                                                      -5-
 1   designation, the Receiving Party must make reasonable efforts to assure that the material is

 2   treated in accordance with the provisions of this Order.

 3   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

 4          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

 5   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

 6   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

 7   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

 8   challenge a confidentiality designation by electing not to mount a challenge promptly after the

 9   original designation is disclosed.

10          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

11   process by providing written notice of each designation it is challenging and describing the basis

12   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

13   notice must recite that the challenge to confidentiality is being made in accordance with this

14   specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in

15   good faith and must begin the process by conferring directly (in voice to voice dialogue; other

16   forms of communication are not sufficient) within 14 days of the date of service of notice. In

17   conferring, the Challenging Party must explain the basis for its belief that the confidentiality

18   designation was not proper and must give the Designating Party an opportunity to review the

19   designated material, to reconsider the circumstances, and, if no change in designation is offered,

20   to explain the basis for the chosen designation. A Challenging Party may proceed to the next

21   stage of the challenge process only if it has engaged in this meet and confer process first or

22   establishes that the Designating Party is unwilling to participate in the meet and confer process in

23   a timely manner.

24          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without Court

25   intervention, the Designating Party shall file and serve a motion to retain confidentiality under

26   E.D. Cal. L.R. 251 within 21 days of the initial notice of challenge or within 14 days of the

27   parties agreeing that the meet and confer process will not resolve their dispute, whichever is
28   earlier. Each such motion must be accompanied by a competent declaration affirming that the


                                     STIPULATED PROTECTIVE ORDER
                                                      -6-
 1   movant has complied with the meet and confer requirements imposed in the preceding

 2   paragraph. Failure by the Designating Party to make such a motion including the required

 3   declaration within 21 days (or 14 days, if applicable) shall automatically waive the

 4   confidentiality designation for each challenged designation. In addition, the Challenging Party

 5   may file a motion challenging a confidentiality designation at any time if there is good cause for

 6   doing so, including a challenge to the designation of a deposition transcript or any portions

 7   thereof. Any motion brought pursuant to this provision must be accompanied by a competent

 8   declaration affirming that the movant has complied with the meet and confer requirements

 9   imposed by the preceding paragraph.

10          The burden of persuasion in any such challenge proceeding shall be on the Designating

11   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

12   unnecessary expenses and burdens on other parties) may expose the Challenging Party to

13   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

14   file a motion to retain confidentiality as described above, all parties shall continue to afford the

15   material in question the level of protection to which it is entitled under the Producing Party’s

16   designation until the Court rules on the challenge.

17   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

18          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed

19   or produced by another Party or by a Non-Party in connection with this case only for

20   prosecuting, defending, or attempting to settle this litigation. Such Protected Material may be

21   disclosed only to the categories of persons and under the conditions described in this Order.

22   When the litigation has been terminated, a Receiving Party must comply with the provisions of

23   section 13 below (FINAL DISPOSITION).

24          Protected Material must be stored and maintained by a Receiving Party at a location and

25   in a secure manner that ensures that access is limited to the persons authorized under this Order.

26          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

27   ordered by the Court or permitted in writing by the Designating Party, a Receiving Party may
28   disclose any information or item designated “CONFIDENTIAL” only to:


                                     STIPULATED PROTECTIVE ORDER
                                                      -7-
 1          (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

 2   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

 3   for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that

 4   is attached hereto as Exhibit A;

 5          (b) the officers, directors, and employees (including House Counsel) of the Receiving

 6   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

 7   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 8          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

 9   reasonably necessary for this litigation and who have signed the “Acknowledgment and

10   Agreement to Be Bound” (Exhibit A);

11          (d) the Court and its personnel;

12          (e) Court reporters and their staff, professional jury or trial consultants, mock jurors, and

13   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who

14   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

15          (f) during their depositions, witnesses in the action to whom disclosure is reasonably

16   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

17   A), unless otherwise agreed by the Designating Party or ordered by the Court. Pages of

18   transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

19   separately bound by the Court reporter and may not be disclosed to anyone except as permitted

20   under this Stipulated Protective Order.

21          (g) the author or recipient of a document containing the information or a custodian or

22   other person who otherwise possessed or knew the information.

23   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

24          OTHER LITIGATION

25          If a Party is served with a subpoena or a Court order issued in other litigation that

26   compels disclosure of any information or items designated in this action as “CONFIDENTIAL,”

27   that Party must:
28          (a) promptly notify in writing the Designating Party. Such notification shall include a


                                    STIPULATED PROTECTIVE ORDER
                                                     -8-
 1   copy of the subpoena or Court order;

 2          (b) promptly notify in writing the party who caused the subpoena or order to issue in the

 3   other litigation that some or all of the material covered by the subpoena or order is subject to this

 4   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

 5          (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 6   Designating Party whose Protected Material may be affected.

 7          If the Designating Party timely seeks a protective order, the Party served with the

 8   subpoena or Court order shall not produce any information designated in this action as

 9   “CONFIDENTIAL” before a determination by the Court from which the subpoena or order

10   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party

11   shall bear the burden and expense of seeking protection in that Court of its confidential material

12   – and nothing in these provisions should be construed as authorizing or encouraging a Receiving

13   Party in this action to disobey a lawful directive from another court.

14   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

15          THIS LITIGATION

16          (a) The terms of this Order are applicable to information produced by a Non-Party in this

17   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

18   connection with this litigation is protected by the remedies and relief provided by this Order.

19   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

20   additional protections.

21          (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

22   Party’s confidential information in its possession, and the Party is subject to an agreement with

23   the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

24                  (1) promptly notify in writing the Requesting Party and the Non-Party that some

25   or all of the information requested is subject to a confidentiality agreement with a Non-Party;

26                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order

27   in this litigation, the relevant discovery request(s), and a reasonably specific description of the
28   information requested; and


                                     STIPULATED PROTECTIVE ORDER
                                                      -9-
 1                  (3) make the information requested available for inspection by the Non-Party.

 2          (c) If the Non-Party fails to object or seek a protective order from this Court within 14

 3   days of receiving the notice and accompanying information, the Party in possession of a Non-

 4   Party’s confidential information may produce the Non-Party’s confidential information that is

 5   responsive to the discovery request. If the Non-Party timely seeks a protective order, the Party in

 6   possession of a Non-Party’s confidential information shall not produce any information in its

 7   possession or control that is subject to the confidentiality agreement with the Non-Party before a

 8   determination by the Court. Absent a Court order to the contrary, the Non-Party shall bear the

 9   burden and expense of seeking protection in this Court of its Protected Material.

10   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

11          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

12   Material to any person or in any circumstance not authorized under this Stipulated Protective

13   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

14   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

15   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

16   made of all the terms of this Order, and (d) request such person or persons to execute the

17   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

18   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

19          PROTECTED MATERIAL

20          When a Producing Party gives notice to Receiving Parties that certain inadvertently

21   produced material is subject to a claim of privilege or other protection, the obligations of the

22   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

23   provision is not intended to modify whatever procedure may be established in an e-discovery

24   order that provides for production without prior privilege review. Pursuant to Federal Rule of

25   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

26   communication or information covered by the attorney-client privilege or work product

27   protection, the parties may incorporate their agreement in the stipulated protective order
28   submitted to the Court.


                                     STIPULATED PROTECTIVE ORDER
                                                      - 10 -
 1   12.    MISCELLANEOUS

 2          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

 3   seek its modification by the Court in the future.

 4          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective

 5   Order no Party waives any right it otherwise would have to object to disclosing or producing any

 6   information or item on any ground not addressed in this Stipulated Protective Order. Similarly,

 7   no Party waives any right to object on any ground to use in evidence of any of the material

 8   covered by this Protective Order.

 9          12.3    Filing Protected Material. Without written permission from the Designating Party

10   or a court order secured after appropriate notice to all interested persons, a Party may not file in

11   the public record in this action any Protected Material. A Party that seeks to file under seal any

12   Protected Material must comply with Eastern District Local Rule 141. Protected Material may

13   only be filed under seal pursuant to a court order authorizing the sealing of the specific Protected

14   Material at issue.

15          12.4    Redactions. The Protected Material produced pursuant to this Order will be

16   redacted with respect to (i) social security numbers; (ii) dates of birth; (iii) financial information

17   (including account numbers); (iv) driver’s license numbers, (v) home addresses of law

18   enforcement personnel, (vi) names of immediate family members of law enforcement personnel,

19   and (vii) in all circumstances when state and/or federal law and/or local rule requires redaction.

20   13.    FINAL DISPOSITION

21          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

22   Receiving Party must return all Protected Material to the Producing Party or destroy such

23   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

24   compilations, summaries, and any other format reproducing or capturing any of the Protected

25   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

26   submit a written certification to the Producing Party (and, if not the same person or entity, to the

27   Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all
28   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has


                                     STIPULATED PROTECTIVE ORDER
                                                      - 11 -
 1   not retained any copies, abstracts, compilations, summaries or any other format reproducing or

 2   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

 3   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

 4   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

 5   product, and consultant and expert work product, even if such materials contain Protected

 6   Material. Any such archival copies that contain or constitute Protected Material remain subject to

 7   this Protective Order as set forth in Section 4 (DURATION).

 8          IT IS SO STIPULATED.

 9
      Dated: January 24, 2019                      LONGYEAR, O’DEA & LAVRA, LLP
10
                                             By: /s/ John A. Lavra
11                                               JOHN A. LAVRA
                                                 AMANDA L. MCDERMOTT
12                                               MEGAN K. PHAM
                                                 Attorneys for Defendants
13
14    Dated: January 24, 2019                      LAW OFFICES OF JOHN L. BURRIS
15                                           By: /s/ Patrick M. Buelna
                                                 JOHN L. BURRIS, Esq., SBN 69888
16                                               PATRICK M. BUELNA, Esp., SBN 317043
                                                 Attorneys for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28


                                     STIPULATED PROTECTIVE ORDER
                                                     - 12 -
 1                                                 ORDER
 2          Pursuant to the parties’ stipulation, IT IS SO ORDERED.
 3          IT IS FURTHER ORDERED THAT:
 4          1. Requests to seal documents shall be made by motion before the same judge who will
 5   decide the matter related to that request to seal.
 6          2. The designation of documents (including transcripts of testimony) as confidential
 7   pursuant to this order does not automatically entitle the parties to file such a document with the
 8   court under seal. Parties are advised that any request to seal documents in this district is governed
 9   by Local Rule 141. In brief, Local Rule 141 provides that documents may only be sealed by a
10   written order of the court after a specific request to seal has been made. L.R. 141(a). However, a
11   mere request to seal is not enough under the local rules. In particular, Local Rule 141(b) requires
12   that “[t]he ‘Request to Seal Documents’ shall set forth the statutory or other authority for sealing,
13   the requested duration, the identity, by name or category, of persons to be permitted access to the
14   document, and all relevant information.” L.R. 141(b).
15          3. A request to seal material must normally meet the high threshold of showing that
16   “compelling reasons” support secrecy; however, where the material is, at most, “tangentially
17   related” to the merits of a case, the request to seal may be granted on a showing of “good cause.”
18   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016); Kamakana
19   v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).
20          4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of
21   certain documents, at any court hearing or trial – such determinations will only be made by the
22   court at the hearing or trial, or upon an appropriate motion.
23          5. With respect to motions regarding any disputes concerning this protective order which
24   the parties cannot informally resolve, the parties shall follow the procedures outlined in Local Rule
25   251. Absent a showing of good cause, the court will not hear discovery disputes on an ex parte
26   basis or on shortened time.
27          6. The parties may not modify the terms of this Protective Order without the court’s
28   approval. If the parties agree to a potential modification, they shall submit a stipulation and

                                     STIPULATED PROTECTIVE ORDER
                                                      - 13 -
 1   proposed order for the court’s consideration.
 2           7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement
 3   of the terms of this Protective Order after the action is terminated.
 4           8. Any provision in the parties’ stipulation that is in conflict with anything in this order is
 5   hereby DISAPPROVED.
 6   Dated: January 29, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20   DLB:6
     DB\orders\orders.civil\powell2123.stip.prot.ord
21
22
23
24
25
26
27
28


                                         STIPULATED PROTECTIVE ORDER
                                                       - 14 -
 1                                              EXHIBIT A

 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3          I, __________________________, of _____________________________________,

 4   declare under penalty of perjury that I have read in its entirety and understand the Stipulated

 5   Protective Order that was issued by the United States District Court for the Eastern District of

 6   California on ______________ in the case of Powell v. Sacramento County, Case No. 2:18-cv-

 7   02123-JAM-DB. I agree to comply with and to be bound by all the terms of this Stipulated

 8   Protective Order and I understand and acknowledge that failure to so comply could expose me to

 9   sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose

10   in any manner any information or item that is subject to this Stipulated Protective Order to any

11   person or entity except in strict compliance with the provisions of this Order.

12          I further agree to submit to the jurisdiction of the United States District Court for the

13   Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective

14   Order, even if such enforcement proceedings occur after termination of this action.

15          I hereby appoint _________________________ of ______________________________

16   as my California agent for service of process in connection with this action or any proceedings

17   related to enforcement of this Stipulated Protective Order.

18          Date: ______________________________________

19          City and State where sworn and signed: _________________________________

20          Printed name: _______________________________

21          Signature: _________________________________

22
23
24
25
26
27
28


                                    STIPULATED PROTECTIVE ORDER
                                                     - 15 -
